Title: To George Washington from George Clinton, 21 March 1779
From: Clinton, George
To: Washington, George


Dear Sir.
Poughkeepsie [N.Y.] March 21st 1779
In consequence of your Excellency’s Letter of the 15th Instant I have ordered General Ten Broeck of Albany to confer with Generals Schuyler and Clinton on the Matters contained in it, and to call out such Proportion of the Militia of that and Tryon County as they may on such Conference esteem necessary to cover the western Frontier and thereby prevent the Enemy drawing Supplies from thence: Similar Orders are dispatched to the Militia in the Vicinity of Colo. Cortland’s Regiment.
Previous to the Receipt of your Excellency’s Letter I had (at the Request of General McDougall) so far placed the Militia of Westchester County and the southern Part of Orange under his direction as to enable him to call the whole of them to his immediate Assistance in case any Movement of the Enemy should render it necessary; and the Militia of Ulster Dutchess and the Northern Part of Orange are under Orders to hold themselves in the most perfect readiness to march on the Signal of alarm (fixed by Genl McDougall’s Orders and communicated to them) being given; those of Ulster and Orange (the frontier Companies excepted) to strengthen the Post at West Point and those of Dutchess to rendesvouz at Fishkill and there wait for further Orders. This appears to me to be the best disposition that can be made at present.
I observe by a Resolve of Congress of the 9th Inst. transmitted me by the President, that the Infantry of the United States for the next Campaign is to consist of eighty Battalions; whence I conclude, the sixteen additional Regiments are to be reduced. If this is the case I beg leave to remind your Excellency that Colo. Warners and a considerable part of Colo. Malcomb’s were raised in this State as if they are to be annexed to other Regiments, those of this State appear to me to have the most equitable Claim, especially to such of them as were Inhabitants of this State. I have the Honor to be with great Regard and Esteem. Dear Sir. Your Excellency’s most Obedient Servt
Geo: Clinton
